Exhibit 10.1

 

EXECUTION VERSION

 

EMPLOYMENT AND NON-COMPETITION AGREEMENT

 

THIS EMPLOYMENT AND NON-COMPETITION AGREEMENT (this “Agreement”), is effective
as of January 1, 2017, by and between CPI Card Group Inc., a Delaware
corporation (the “Company”), and Lillian Etzkorn, an individual (the
“Employee”).

 

RECITALS

 

A.                                    The Company and its Affiliates as they may
exist from time to time are engaged in the business of manufacturing,
personalizing, fulfilling, designing, distributing, packaging, selling and
marketing plastic cards, including, without limitation, credit cards, debit
cards, ATM cards, loyalty cards, gift cards, access cards, ID cards, contactless
cards, chip cards, EMV cards, dual interface cards, and prepaid debit cards and
provides instant issuance hardware, software and solutions and data management
and various software applications (the “Business”); and

 

B.                                    The Company desires to employ the Employee
on the terms and conditions set forth herein.

 

NOW, THEREFORE, in consideration of the premises and mutual agreements set forth
below, and upon the terms and subject to the conditions contained in this
Agreement, the Employee and the Company agree as follows:

 

Section 1.  Definitions.  Unless otherwise defined herein, capitalized terms
used herein shall have the meaning set forth below.

 

1.1                               Affiliates.  “Affiliates” means with respect
to any Person, any other Person directly or indirectly controlling, controlled
by or under common control with the first Person, including without limitation
the Company.  For the purposes of this definition, (a) “control,” when used with
respect to any Person, means the possession, directly or indirectly, of the
power to direct or cause the direction of the management and policies of such
Person, whether through ownership of voting securities, by contract or
otherwise, and the terms “controlling” and “controlled” have meanings
correlative to the foregoing, and (b) in the case of an individual, the term
“Affiliate” shall include the members of the immediate family (i.e. parents,
spouse and children) of such individual.

 

1.2                               Confidential Information.  “Confidential
Information” means information that constitutes a trade secret under the Uniform
Trade Secrets Act or that otherwise is not generally known to the public and
that is developed, owned or obtained by the Company or an Affiliate and
includes, without limitation, the following information: financial information,
including but not limited to earnings, assets, debts, prices, cost information,
budgets, sales and profit projections or other financial data; growth, merger,
acquisition and/or divestiture plans; marketing information, including but not
limited to details about ongoing or proposed marketing strategies, marketing
forecasts, or information about impending transactions; product information,
including but not limited to development plans, product designs, manufacturing
and process information, product costs and pricing policies; information
regarding actual or potential customers; employee information, compensation
information and recruiting plans.  Confidential Information includes information
developed by the Employee in the course of performing service to the Company. 
Confidential Information does not include information which was in the public
domain or generally available to the public prior to receipt thereof by the
Employee from the Company, or which subsequently becomes part of the public
domain or generally available to the public other than as a result of a breach
of this Agreement by the Employee.  The Employee acknowledges that such
information is confidential whether or not it is labeled as such by the Company.

 

--------------------------------------------------------------------------------


 

1.3                               Governmental Authority.  “Governmental
Authority” means any government or political subdivision, whether federal,
state, local or foreign, or any agency, commission, instrumentality or other
authority of any such government or political subdivision, or any federal,
state, local or foreign court or arbitrator.

 

1.4                               Person.  “Person” means any individual,
partnership, corporation, association, joint stock company, trust joint venture,
limited liability company, Governmental Authority or other entity or
organization.

 

1.5                               Restricted Territory.  “Restricted Territory”
means the United States of America, the United Kingdom, Canada, Mexico, and
Europe.

 

1.6                               Work Product.  “Work Product” means any and
all promotional and advertising materials, catalogs, brochures, plans, customer
lists, distributor lists, supplier lists, manuals, handbooks, information of
distributors or their employees, inventions, discoveries, improvements, trade
secrets, secret processes and any technology, know-how or intellectual property
made or developed or conceived of by the Employee, in whole or in part, alone or
with others, which results from any work she may do for, or at the request of,
the Company or which relates to the business, operations, activities, research,
investigations or obligations of the Company regardless of whether made,
developed or conceived prior to or during the Term.

 

Section 2.  Employment.

 

2.1                               Term.  The Company shall employ the Employee,
and the Employee shall serve the Company, for a continuous term beginning on
January 1, 2017 (the “Effective Date”) and ending at 5:00 pm M.S.T. on
December 31, 2019 (the “Original Term”).  The term of employment shall
automatically be renewed on the same terms and conditions set forth herein (as
modified from time to time) for additional one-year periods  (a “Renewal Term”)
commencing upon the expiration of the Original Term, unless (i) the Employee
gives the Company written notice in accordance with the terms herein of her
election not to renew the term at least thirty (30) days prior to the end of the
Original Term or any such Renewal Term or (ii) the Company informs the Employee
of its election not to renew this Agreement at least thirty (30) days prior to
the end of the Original Term or any such Renewal Term, or unless sooner
terminated pursuant to the provisions of this Agreement.  The Original Term and
any Renewal Terms are collectively referred to herein as the “Term”.  If either
the Company or the Employee elect not to renew the Term of this Agreement in
accordance with this Section 2.1 and the Employee thereafter continues in
employment with Company, the Employee shall be employed on an at-will basis and
the terms of such employment and any subsequent termination of employment shall
be subject solely to the Company’s general employment practices and policies.

 

2.2                               Duties.

 

(a)                                 Capacity.  The Employee will be employed as
the Chief Financial Officer of the Company, and the Employee will perform the
responsibilities and duties that are usual to the position of Chief Financial
Officer, including such reasonable responsibilities and duties as may be
assigned to her hereafter from time to time by the Company’s Chief Executive
Officer (“CEO”) or the board of directors of the Company (the “Board”),
consistent with the Employee’s position.  The Employee will report to the CEO. 
The Employee will use her best efforts to promote the interests, prospects and
condition (financial and otherwise) and welfare of the Company and shall perform
her duties and responsibilities to the best of her ability in a diligent,
trustworthy, businesslike and efficient manner.

 

2

--------------------------------------------------------------------------------


 

(b)                                 Schedule and Location.  The Employee will be
employed on a full-time basis and shall devote her best efforts and her full
business time and attention (except for permitted vacation periods and
reasonable periods of illness or other incapacity) to the business and affairs
of the Company.  The Employee shall render her services in accordance with such
policies as the Company may establish from time to time for the conduct of its
employees.  The Employee shall perform her duties under this Agreement
predominantly at the Company’s headquarters in Littleton, Colorado and shall
travel to such other places in the United States and elsewhere as required to
perform her duties or from time to time as may be reasonably needed.

 

(c)                                  Exclusivity.  Without limiting the
generality of the foregoing, the Employee shall not, without the prior written
approval of the CEO, render services of a business, professional or commercial
nature for compensation or otherwise to any Person other than the Company.

 

2.3                               Compensation.  As compensation for the
services to be rendered and the other obligations undertaken by the Employee
under this Agreement, the Company shall pay the Employee the following
compensation:

 

(a)                                 Salary.  During the Term, and in accordance
with the Company’s policies in effect from time to time, the Company shall pay
to the Employee an annual base salary (the “Annual Base Salary”) of $410,000
payable in installments in accordance with the policies of the Company.  The
Annual Base Salary may be adjusted based upon performance reviews performed by
the CEO and the Compensation Committee of the Board not less than annually.

 

(b)                                 Incentive Compensation.  During the Term,
the Employee shall be eligible to participate in the Company’s incentive cash
bonus program on the same basis as similarly compensated senior executives of
the Company, subject to the terms and conditions therein.  Pursuant to the
incentive cash bonus program, the Employee will have the opportunity for an
incentive bonus at a target a of up to fifty percent (50%) of the Annual Base
Salary per year, depending on performance metrics to be agreed upon in writing
by the CEO and the Compensation Committee of the Board (the “Annual Bonus”). 
Incentive compensation is not guaranteed, and the Employee must be employed by
the Company at the time of payment to be eligible for any such incentive
compensation.  Any incentive bonus payable under this Section 2.3(b) shall be
paid to the Employee no later than at the time payment is made to other
similarly situated executives of the Company, but in no event later than two and
a half (2½) months after the close of the calendar year in which the Employee
becomes vested in such incentive bonus, and is intended to qualify for the
short-term deferral exception to Code Section 409A.

 

(c)                                  Equity Incentive.  The Employee will be
eligible to participate in the CPI Card Group Omnibus Incentive Plan.  On
January 3, 2017, the Company granted to the Employee equity awards with an
aggregate value of $350,000 (sixty percent (60%) in non-qualified stock options
($210,000) and forty percent (40%) in restricted stock units, or RSUs
($140,000)) (the “Equity Awards”).  The options will vest and become exercisable
in three substantially equal installments on each of the first, second and third
anniversaries of the grant date, and the RSUs will become vested on the third
anniversary of the grant date, in each case, so long as the Employee remains
employed by the Company or one of its Affiliates through the vesting dates and
meets the other requirements contained in the Equity Award agreements.  Future
equity and/or equity-based incentive awards will be determined by the Board. 
Subject to Sections 6.2(b), (c), and (f), any unvested equity or equity-based
incentive awards at the time of the termination or non-renewal of the Employee’s
employment or this Agreement will be forfeited and the Employee will have no
rights, and the Company will have no obligations, with respect thereto.

 

(d)                                 Sign-On Bonus.  The Company will pay the
Employee a sign-on cash award of $200,000 payable in two equal instalments.  The
first instalment ($100,000) was paid with the Employee’s

 

3

--------------------------------------------------------------------------------


 

first bi-weekly paycheck and the second instalment ($100,000) will be paid in
July 2017, provided that the Employee remains continuously employed by the
Company through that date.  If the Employee voluntarily terminates her
employment with the Company before January 1, 2018, she shall be required to
repay the full amount of the sign-on bonus to the Company.

 

(e)                                  Relocation benefits. The Employee will be
eligible for the Company’s standard executive relocation benefits.

 

(f)                                   Expenses; Vacation.  During the Term, the
Company shall reimburse Employee for her reasonable travel (in the case of air
travel, on commercial airlines) and entertainment expenses in connection with
her employment by the Company in accordance with the policies of the Company in
effect from time to time.  Employee will receive four (4) weeks paid vacation
per year and such other fringe benefits, including, without limitation, paid
holidays in accordance with the policies of the Company.

 

(g)                                  Additional Benefits.  During the Term, the
Employee and the Employee’s eligible dependents (with respect to health benefits
only) shall be entitled to participate in each insurance, health, disability,
major medical insurance, 401(k) plan or other arrangement the Company adopts for
the general benefit of its eligible executive-level employees on the same basis
as similarly compensated senior executives of the Company to the extent
permitted by law and to the extent the Employee is otherwise entitled to
participate based upon the Employee’s age, service, compensation, job
classification and any other factors determining eligibility to participate
under each such plan.  The insurance and benefit plans are subject to such
general modifications, increases or reductions in such employee benefit plans
and fringe benefits as may be made from time to time by the Company.

 

Section 3.  Restrictive Covenants.

 

3.1                               Confidential Information.  The Employee
acknowledges and agrees that in the performance of her duties under this
Agreement, she will be brought into frequent contact, either in person, by
telephone, electronically or through the mails, with existing and potential
customers of the Company.  The Employee further agrees that any Confidential
Information gained by the Employee during her employment with the Company has
been developed by the Company through substantial expenditures of time and money
and constitutes valuable and unique property of the Company.  The Employee
further understands and agrees that the foregoing makes it necessary for the
protection of the Business that the Employee not compete with the Company during
the Term and not compete with the Company for a reasonable period after such
employment, as further provided in the following sections.

 

3.2                               Non-Competition During Term.  During the Term
and any Renewal Term or other period of employment with the Company, the
Employee shall not, in any of the United States of America, Canada, Mexico,
Europe, or the United Kingdom:

 

(a)                                 enter into or engage in any business that
competes with the Business;

 

(b)                                 solicit customers, active prospects,
business or patronage for any business, wherever located, that competes with the
Business or sell any products or services for any business, wherever located,
that competes with the Business or could then be provided by the Business;

 

(c)                                  solicit, divert, entice or otherwise take
away any customers, former customers, active prospects, business, patronage or
orders of the Company or attempt to do so; or

 

(d)                                 counsel, promote or assist, financially or
otherwise, any Person, engaged in any business that competes with the Business.

 

4

--------------------------------------------------------------------------------


 

3.3                               Non-Competition After Term and Following
Employment.

 

(a)                                 For a period of one (1) year following the
termination of the Employee’s employment with the Company for any reason, the
Employee shall not:

 

(i)                                     enter into or engage in any business
that directly competes with the Business within the Restricted Territory;

 

(ii)                                  solicit customers, active prospects,
business or patronage for any business, wherever located, that competes with the
Business within the Restricted Territory or sell any products or services for
any business, wherever located, that competes with the Business or could then be
provided by the Business within the Restricted Territory;

 

(iii)                               solicit, divert, entice or otherwise take
away any customers, former customers, active prospects, business, patronage or
orders of the Company within the Restricted Territory or attempt to do so; or

 

(iv)                              counsel, promote or assist, financially or
otherwise, any Person engaged in any business that competes with the Business
within the Restricted Territory.

 

3.4                               Employee Non-Solicitation.  During the Term,
any Renewal Term or other period of employment with the Company and for a period
of one (1) year following termination of Employee’s employment with the Company
for any reason, the Employee shall not, and shall cause each of her Affiliates
not to, directly or indirectly, solicit or induce or attempt to solicit or
induce any employee, representative, contractor or agent of the Company to
terminate her or its employment, representation, engagement or other association
with the Company.

 

3.5                               Non-Competition - Direct or Indirect.  The
Employee will be in violation of Sections 3.2, 3.3 and 3.4 if she engages in any
or all of the activities set forth in those sections directly as an individual
on her own account, or indirectly for any other Person and whether as partner,
joint venturer, employee, agent, salesperson, employee, contractor, consultant,
officer and/or director of any Person or as an equity holder of any Person in
which the Employee or the Employee’s spouse, child or parent owns, directly or
indirectly, any of the outstanding equity interests.

 

3.6                               Return or Destruction.  Upon any termination
of employment, the Employee shall not remove from any premises at which the
Business is conducted any property of the Company, including, without
limitation, any Confidential Information, and shall return, in good condition,
all the property of the Company, including, without limitation, all tangible
embodiments of the Confidential Information.

 

3.7                               Reasonableness of Restrictions.  The Employee
acknowledges: (a) that the scope and duration of the restrictions on the
Employee’s activities under this Agreement are reasonable and necessary to
protect the legitimate business interests of the Company; (b) that the Employee
will be reasonably able to earn a living without violating the terms of this
Agreement; (c) that the geographic restrictions are reasonable and appropriate
given the Company’s scope of business; and (d) the restrictions in this
Agreement have served as a material inducement to the Company to hire the
Employee.

 

3.8                               Reservation of Rights.  Nothing in this
Section 3 or in Section 5 is intended or should be construed to prevent the
Employee from exercising her rights to file a charge with, provide accurate
information to or to cooperate with or participate in an investigation or
proceeding conducted by any governmental, regulatory or administrative agency or
from complying with compulsory legal process or legally required disclosure
obligation.

 

5

--------------------------------------------------------------------------------


 

Section 4.  Development of Inventions, Improvements or Know-How.

 

4.1                               Disclosure Obligation.  The Employee or her
heirs, assigns and representatives, as appropriate, shall disclose fully and
promptly to the Company any and all Work Product developed during the course and
scope of the Employee’s employment, including, without limitation, any and all
facts, test data, findings, designs, formulas, processes, sketches, drawings,
models and figures.

 

4.2                               Assignment.  All Work Product is deemed a
“work of hire” in accordance with the U.S. Copyright Act and is owned
exclusively by the Company.  If, and to the extent, any of the Work Product is
not considered a “work of hire,” the Employee does hereby assign to the Company
and shall, without further compensation, assign to the Company, the Employee’s
entire right, title and interest in and to all Work Product.  At the Company’s
expense and at the Company’s request, the Employee shall provide reasonable
assistance and cooperation, including, without limitation, the execution of
documents in order to obtain, enforce and/or maintain the Company’s proprietary
rights in the Work Product throughout the world.  The Employee appoints the
Company as her agent and grants the Company a power of attorney for the limited
purpose of executing all such documents.

 

4.3                               Publication.  The Employee shall not publish
or submit for publication, or otherwise disclose to any Person other than the
Company, any data or results from the Employee’s work on behalf of the Company
without the prior written consent of the Board or unless pursuant to previously
authorized instruction or duty of the Employee.

 

Section 5.  Non-Disclosure.  The Employee shall keep in strict confidence, and
shall not, directly or indirectly, at any time, during or after the Term or
after the termination of this Agreement, disclose, furnish, disseminate, make
available or, except in the course of performing her duties of employment under
this Agreement in accordance with the terms hereof, use any Confidential
Information, without limitation as to when or how the Employee may have acquired
such information.  The Employee specifically acknowledges that with respect to
any Confidential Information, whether reduced to writing, maintained on any form
of electronic media, or maintained in the mind or memory of the Employee and
whether compiled by the Company and/or the Employee: (a) such Confidential
Information derives independent economic value from not being readily known to
or ascertainable by proper means by others who can obtain economic value from
its disclosure or uses; (b) reasonable efforts have been put forth by the
Company to maintain the secrecy of such information; (c) such information is and
will remain the sole property of the Company; and (d) any retention and use of
such information during or after the termination of her employment with the
Company will constitute a misappropriation of the Company’s trade secrets.  The
Employee’s confidentiality and non-disclosure obligations under this Section 5
extend beyond the Term, any Renewal Term, or other period of the Employee’s
employment, no matter the reason for the termination of the Employee’s
employment, for as long as such Confidential Information is not generally known
to the public.

 

Section 6.  Termination of Employment.

 

6.1                               Right to Terminate.

 

(a)                                 Death.  The Employee’s employment by the
Company and this Agreement shall terminate upon the Employee’s death.

 

(b)                                 Disability.  In the event that the Employee,
because of accident, disability or physical or mental illness, is incapable of
performing her duties under this Agreement with reasonable accommodations
pursuant to the Americans with Disabilities Act, as amended (“ADA”), the Company
has the right to terminate the Employee’s employment by the Company and this
Agreement upon thirty (30)

 

6

--------------------------------------------------------------------------------


 

days’ prior written notice to the Employee.  For purposes of this
Section 6.1(b), the Employee will be deemed to have become incapable of
performing her duties under this Agreement if, in the professional opinion of a
physician selected the Company in good faith, she is incapable of so doing with
reasonable accommodations pursuant to the ADA for (i) a continuous period of 180
days and remains so incapable at the end of such 180-day period, or (ii) periods
amounting in the aggregate to 180 days within any one period of 365 days and
remains so incapable at the end of such aggregate period of 180 days.

 

(c)                                  Cause.  The Company has the right to
terminate the Employee’s employment by the Company and this Agreement for cause,
subject to the last sentence of this Section 6.1(c), upon prior written notice
to the Employee upon any (i) conviction of (or plea of nolo contendere to) a
felony or a crime involving moral turpitude; (ii) embezzlement, or
misappropriation of property of the Company or an Affiliate, or any other act
involving fraud; (iii) material breach by the Employee of this Agreement, or any
other agreement relating to the Employee’s employment with the Company;
(iv) serious neglect or negligence in the performance of the Employee’s duties;
(v) conduct that is materially injurious to the Company or any Affiliate, or
(vi) failure to follow the reasonable and lawful directives of the CEO or the
Board.  No “cause” for termination under clauses (iii), (iv) and (vi) of this
Section 6.1(c) shall exist unless the Company has provided the Employee written
notice describing with reasonable particularity the circumstances giving rise to
“cause” and, solely to the extent cure is possible, the Employee has failed to
cure such circumstances within thirty (30) days of receiving such notice.  For
avoidance of doubt, if any such circumstances are not curable, the Company may
terminate the Employee for “cause” upon delivery of such notice.  In addition,
the Employee’s employment shall be deemed to have terminated for Cause if,
within twelve (12) months after the Employee’s employment has terminated, facts
and circumstances are discovered that would have justified a termination for
Cause.

 

(d)                                 Otherwise by the Company.  The Company has
the right to terminate the Employee’s employment by the Company and this
Agreement for any other reason not specified in this Section 6.1 upon ninety
(90) calendar days written notice to Employee.

 

(e)                                  By Employee for Good Reason.  The Employee
has the right to terminate her employment with the Company for good reason upon
any (i) material diminution in her annual base salary; (ii) material diminution
of her duties, responsibilities or authority, including changing the officer
position to whom she directly reports (i.e., the CEO and President) to a
different, lower officer; (iii) a material change in geographic location at
which the Employee is required to perform her position; or (iv) any other action
or inaction by the Company which constitutes a material breach of this Agreement
or any other agreement with Employee; provided, however, that notwithstanding
anything else herein, no act or failure to act by the Company shall give rise to
a good reason for Employee’s resignation unless Employee informs the Company in
writing of her intent to resign for good reason within thirty (30) calendar days
of the act or failure to act, and the Company fails to cure the act or failure
to act within thirty (30) calendar days of receiving such written notice.  For
the purpose of this Agreement, resignation by the Employee for good reason shall
be considered termination of the Employee’s employment without “cause.”

 

(f)                                   Otherwise By Employee.  The Employee has
the right to terminate her employment under this Agreement at any time upon
ninety (90) calendar days’ prior written notice to the Company.

 

6.2                               Rights and Obligations of Employee Upon
Termination.

 

(a)                                 Payment Obligation.  Upon the termination by
the Company of the Employee’s employment pursuant to Section 6.1(c), the
termination by the Employee of the Employee’s employment pursuant to
Section 6.1(f), or non-renewal by the Employee under Section 2.1, the Company
will have no further obligation to the Employee under this Agreement except to
distribute to the Employee (i) the

 

7

--------------------------------------------------------------------------------


 

unpaid installments of Annual Base Salary due pursuant to Section 2.3(a) up to
the date of termination and (ii) the benefits due the Employee as of the date of
termination, if any, under the Company’s then existing employee benefit plans,
policies or programs in which she participates.  Upon the termination of the
Employee’s employment pursuant to Section 6.1(a) or (b), by the Company pursuant
to Section 6.1(d) or by the Employee pursuant to Section 6.1(e), or non-renewal
by the Company under Section 2.1, the Company shall have no further obligation
to Employee under this Agreement except to distribute to the Employee (A) the
unpaid installments of Annual Base Salary due pursuant to Section 2.3(a) up to
the date of termination and (B) the benefits due the Employee as of the date of
termination, if any, under the Company’s then existing employee benefit plans,
policies or programs in which she participates and (C) the payments identified
in Section 6.2(b) and (c), if any.

 

(b)                                 Severance Benefits.  Upon (i) any
termination by the Company of the Employee’s employment pursuant to
Section 6.1(d), (ii) non-renewal by the Company under Section 2.1,
(iii) Employee’s termination of employment for Good Reason pursuant to
Section 6.1(e), or (iv) termination of the Employee’s employment pursuant to
Section 6.1(a) or (b) (each, a “Severance Termination Event”), the execution and
delivery by the Employee or the Employee’s legal representative to the Company
of a general release in a form provided by the Company in its reasonable
discretion, and subject to Section 7(a), the Company shall pay to the Employee
or, in the event of the Employee’s death after a Severance Termination Event,
the Employee’s designated beneficiary or estate, a severance payment equal to
(A) the then current Annual Base Salary, plus (B) the Employee’s Annual Bonus
amount, as determined by the Board in good faith in accordance with the
short-term incentive plan design then in effect, based on the Company’s actual
performance for the year of the Severance Termination Event.  The Annual Base
Salary portion of the severance payment will be made in equal installments
during the Severance Period (as defined below) in a manner consistent with the
Company’s usual payroll cycle.  The Annual Bonus portion of the severance
payment will be made at the same time as annual bonuses are paid to other
executive employees, but no later than two and a half (2½) months after the
close of the calendar year in which occurred the Severance Termination Event. 
Subject to the terms of then applicable law and the applicable plan documents,
the Company shall reimburse the Employee for the cost of continuing coverage
under the Company’s group health and dental benefits plan (including
prescription drug coverage and including Employee’s covered dependents), and in
accordance with the Company’s policies applicable to similarly situated
employees, as required by Code Section 4980B (so-called “COBRA coverage”), until
the earlier of (i) the end of the Severance Period, and (ii) the date the
Employee becomes eligible to be covered by a group health and dental benefits
plan or program maintained by an entity other than the Company, which provides
coverage or benefits that is comparable to the Company-provided group health and
dental plan, on the same terms as provided to other similarly situated active
employees; provided the Employee continues to pay the applicable employee rate
for such coverage and the Employee formally and timely elects continuation
coverage pursuant to the materials that will be provided to the Employee by the
Company (or its designee for such purpose) under separate cover.  The Parties
intend that the continuation period required by the preceding sentence shall be
concurrent with the continued group health benefit plan coverage required by
COBRA.

 

(c)                                  Equity Awards.  In the event that the
Employee is terminated by a Severance Termination Event, and subject to the
requirements of Sections 6.2(e) and 7(a), a prorated portion of the aggregate
number of shares or units under each individual equity award granted under the
Company’s Omnibus Incentive Plan and held by the Employee, including the Equity
Awards (collectively, the “Outstanding Equity Awards”), shall become vested,
equal to (i) the number of Outstanding Equity Awards granted to the Employee by
the Company multiplied by (ii) a fraction, (A) the numerator of which is the
number of days that the Employee was employed by the Company from the date the
Outstanding Equity Awards were granted to the date of the Employee’s Severance
Termination Event and (B) the denominator of which is the total number of days
that represents the full vesting period in the aggregate with respect to such
Outstanding Equity Awards; provided that, with respect to any performance-based

 

8

--------------------------------------------------------------------------------


 

Outstanding Equity Awards shall vest based on the Company’s actual performance,
determined at the end of the applicable performance period, and the requirement
that the Employee remain employed by the Company through the end of the
Performance period shall be waived.  The parties hereto agree that if any award
agreement with respect to time-based or performance-based equity awards shall
provide terms that are more favorable than as set forth herein, any such award
agreement shall control with respect to such Outstanding Equity Awards.

 

(d)                                 Notwithstanding the foregoing, the Company
is not obligated to pay any severance payments to the Employee if the Employee
violates Sections 3, 4 or 5, and the Employee shall repay to the Company any
severance payments previously made.

 

(e)                                  Release.  In connection with payments under
Sections 6.2(b), (c), or (f), the Company shall deliver a release to the
Employee or the Employee’s legal representative within ten (10) calendar days of
the Employee’s termination of employment.  No payments pursuant to Sections
6.2(b), (c), or (f), shall be made prior to the date that both (i) the Employee
has delivered an original, signed release to the Company and (ii) the
revocability period (if any) has elapsed; provided, however, that any payments
that would otherwise have been made prior to such date but for the fact that the
Employee had not yet delivered an original, signed release (or the revocability
period had not yet elapsed) shall be made as soon as administratively
practicable after the signed release has been delivered and the revocability
period has elapsed, but not later than the seventy-fourth (74th) day following
the Employee’s termination of employment.  If the Employee does not deliver an
original, signed release to the Company within twenty-one (21) business days (or
such longer period if required by law) after receipt of the same from the
Company, (A) the Employee’s rights shall be limited to those made available to
the Employee under Section 6.2(a), and (B) the Company shall have no obligation
to pay or provide to the Employee any amount or benefits described in Sections
6.2(b), (c), or (f), or any other monies on account of the termination of the
Employee’s employment.  As part of the Release, the Employee shall affirm that
the Employee (i) has advised the Company in writing, of any facts that the
Employee is aware of that constitute or might constitute a violation of any
ethical, legal, or contractual standards or obligations of the Company or any
Affiliate, and (ii) is not aware of any existing or threatened claims, charges,
or lawsuits that the Employee has not disclosed to the Company.

 

(f)                                   Change in Control.  In the event that the
Employee is terminated by a Severance Termination Event within twenty-four
months following the occurrence of a Change in Control (as defined in the
Company’s Omnibus Incentive Plan, as amended), and subject to the requirements
of Sections 6.2(e) and 7(a), in addition to the payments and benefits described
in Sections 6.2(a) and (b), the Employee’s Outstanding Equity Awards, including
performance-based Outstanding Equity Awards, shall become fully vested, with the
performance-based Outstanding Equity Awards vesting at the target level of
performance, as outlined in and provided the Employee has signed the applicable
equity award agreement.

 

(g)                                  Severance Period.  For purposes of this
Section 6, “Severance Period” shall mean the shorter of (i) the twelve (12)
month period commencing on the date of the Employee’s termination of employment
and (ii) the period commencing on the date of the Employee’s termination of
employment and ending on the date that the Employee violates any of Sections 3,
4 or 5.

 

Section 7.  Section 409A of the Internal Revenue Code.

 

(a)                                 Except to the extent earlier payment is
permitted by Section 409A of the Internal Revenue Code (the “Code”) and the
regulations promulgated thereunder, in the event that any amount due to the
Employee hereunder after the termination of her employment shall be considered
to be deferred compensation pursuant to Section 409A of the Code, and it is
determined that the Employee is a “specified employee” for purposes of
Section 409A(a)(2)(B)(i) of the Code, then the Company shall delay the

 

9

--------------------------------------------------------------------------------


 

payment of such amount for six (6) months after the termination of her
employment (or until her death, if earlier) or for such other amount of time as
may be necessary to comply with the requirements of Section 409A(a)(2)(B)(i) of
the Code.  Following any applicable six (6) month delay, all such delayed
payments will be paid in a single lump sum on the earliest date permitted under
Section 409A that is also a business day.

 

(b)                                 This Agreement is intended to comply and
shall be administered in a manner that is intended to comply with Section 409A
of the Code and the interpretative guidance thereunder, including the exceptions
for short-term deferrals, separation pay arrangements, reimbursements, and
in-kind distributions.  This Agreement shall be construed and interpreted in
accordance with such intent.  In addition, each payment shall be considered a
separate payment for purposes of Section 409A of the Code and any termination of
employment under this Agreement shall mean a separation from service as defined
in Section 409A of the Code and Treas. Reg. §1.409A-1(h)(1)(ii) (or other
similar or successor provision).  The parties agree to make such other
amendments to this Agreement as are necessary to comply with the requirements of
Section 409A of the Code.

 

(c)                                  To the extent that the Employee’s
consideration period for executing a general release spans two (2) calendar
years, no payment of any severance amount or benefit that is (i) considered to
be nonqualified deferred compensation with the meaning of Section 409A and
(ii) conditioned upon execution of a general release shall be made before the
first day of the second calendar year regardless of when the release is actually
executed and returned to the Company.

 

Section 8.  Miscellaneous.

 

8.1                               Amendment.  This Agreement may be amended only
by a writing executed by the parties to this Agreement.

 

8.2                               Entire Agreement.  This Agreement and the
other agreements referred to in this Agreement set forth the entire
understanding of the parties regarding this subject matter and supersede all
prior contracts, agreements, arrangements, communications, discussions,
representations and warranties, whether oral or written, between the parties
regarding this subject matter.

 

8.3                               Notices.  All notices and other communications
required or permitted under this Agreement will be in writing and will be deemed
to have been duly given when delivered in person or when dispatched by telegram
or electronic facsimile transfer (confirmed in writing by mail simultaneously
dispatched) or one business day after having been dispatched by a nationally
recognized overnight courier service to the appropriate party at the address
specified below:

 

If to the Company:

 

CPI Card Group Inc.

 

 

10026 West San Juan Way, Suite 200

 

 

Littleton, CO 80127

 

 

Fax: (303) 973-8420

 

 

Attention: Steve Montross, Chief Executive Officer

 

With copies to

 

 

CPI Card Group Inc.:

 

Winston & Strawn LLP

 

 

35 West Wacker Drive

 

 

Chicago, IL 60601

 

 

Fax: (312) 558-5700

 

 

Attention: Andrew McDonough

 

10

--------------------------------------------------------------------------------


 

If to the Employee, at the address of the Employee as set forth on the signature
page hereto.

 

8.4                               Assignment.  This Agreement is binding upon
and inures to the benefit of the heirs, successors, representatives and assigns
of each party, but no rights, obligations or liabilities of either party under
this Agreement will be assignable without the prior written consent of the other
party, provided the consent of the Employee shall not be withheld unreasonably.

 

8.5                               Governing Law.  This Agreement will in all
respects be governed by, and construed in accordance with, the laws of the State
of Colorado, without regard to conflict of laws principles that would require
the application of the laws of any other jurisdiction.  The Company and the
Employee agree that the jurisdiction and venue for any disputes arising under,
or any action brought to enforce (or otherwise relating to), this Agreement
shall be exclusively in the courts in the State of Colorado, County of Arapahoe
or Denver, including the Federal Courts located therein (should Federal
jurisdiction exist), and the Company and the Employee and hereby submit and
consent to said jurisdiction and venue.

 

8.6                               Severability.  Each section and subsection of
this Agreement constitutes a separate and distinct provision of this Agreement. 
It is the intent of the parties that the provisions of this Agreement be
enforced to the fullest extent permissible under the laws and public policies
applicable in each jurisdiction in which enforcement is sought.  Accordingly, if
any provision of this Agreement is adjudicated to be invalid, ineffective, or
unenforceable, the remaining provisions will not be affected by such
adjudication.  The invalid, ineffective, or unenforceable provision will,
without further action by the parties, be automatically amended to effect the
original purpose and intent of the invalid, ineffective or unenforceable
provision; provided, however, that such amendment will apply only with respect
to the operation of such provision in the particular jurisdiction with respect
to which such adjudication is made.

 

8.7                               Waivers.  None of the terms of this Agreement
will be deemed to be waived or amended by either party unless such a waiver or
amendment specifically references this Agreement and the related
provision(s) and is in writing signed by an authorized representative of the
party to be bound.  Any such signed waiver will be effective only in the
specific instance and for the specific purpose for which it was made or given.

 

8.8                               Counterparts.  This Agreement may be executed
in any number of counterparts, including counterparts transmitted by electronic
mail or facsimile transmission, each of which will be deemed to be an original
and all of which together will constitute one and the same instrument.

 

8.9                               Third Parties.  Nothing expressed or implied
in this Agreement is intended, or may be construed, to confer upon or give any
Person other than the Company and the Employee (and their respective permitted
successors and assigns) any rights or remedies under, or by reason of, this
Agreement.

 

8.10                        Income Tax Reporting.  The Employee shall report the
Annual Base Salary and all payments made to Employee pursuant to Section 2.3 as
ordinary income for Federal, state and local income tax purposes, as required.

 

8.11                        Disclosure.  During the Term and for three (3) years
after such Term, the Employee shall not communicate the contents of this
Agreement to any Person that she intends to be employed by, associated with or
represent and that is engaged in a business that is competitive to the Business,
except that the Employee shall disclose to such a Person the Employee’s
continuing obligations to the Company pursuant to Sections 3 and 5.

 

11

--------------------------------------------------------------------------------


 

8.12                        Remedies.  The Employee acknowledges that her
failure to comply with any provision of this Agreement will irreparably harm the
Business and that the Company will not have an adequate remedy at law in the
event of such non-compliance.  Therefore, the Employee acknowledges that the
Company will be entitled to injunctive relief and/or specific performance
without the posting of bond or other security, in addition to whatever other
remedies it may have, at law or in equity, in any court of competent
jurisdiction against any acts of non-compliance by the Employee under this
Agreement.

 

8.13                        Survival of Certain Obligations.  The obligations of
the Company and the Employee set forth in this Agreement that by their terms
extend beyond or survive the termination of this Agreement will not be affected
or diminished in any way by the termination of this Agreement.

 

8.14                        Legal Counsel.  Each party hereby agrees and
acknowledges that it has had full opportunity to consult with counsel and tax
advisors of its selection in connection with the preparation and negotiation of
this Agreement.  Accordingly, the language contained within and comprising this
Agreement shall not be construed in favor of or against any one party on the
grounds that the party drafted the Agreement.

 

8.15                        Attorneys’ Fees.  In the event an action or
proceeding is instituted to enforce or interpret the provisions of this
Agreement, the prevailing party shall be entitled to such reasonable attorneys’
fees as the court may award.

 

8.16                        Headings.  Section, paragraph and other captions or
headings contained in this Agreement are inserted as a matter of convenience and
for reference, and in no way define, limit, extend or otherwise describe the
scope or intent of this Agreement or any provision hereof and shall not affect
in any way the meaning or interpretation of this Agreement.  References to
sections under this Agreement shall refer to sections of this Agreement unless
specifically identified otherwise.

 

[signature pages follow]

 

12

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the Company has caused this Employment and Non-Competition
Agreement to be duly executed and delivered by its duly authorized officer, and
the Employee has duly executed and delivered this Employment and Non-Competition
Agreement, as of the date first written above.

 

 

 

EMPLOYEE:

 

 

 

 

 

/s/ Lillian Etzkorn

 

Lillian Etzkorn

 

1570 Forest Lane

 

Bloomfield Hills, MI 48301

 

 

 

 

 

COMPANY:

 

 

 

CPI CARD GROUP INC.

 

 

 

By:

/s/ Lisa Jacoba

 

Name:

Lisa Jacoba

 

Title:

Chief Human Resources Officer

 

[Signature Page to Employment and Non-Competition Agreement]

 

--------------------------------------------------------------------------------